Citation Nr: 1439632	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Board hearing in April 2012 but did not show up for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d).

In July 2012, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  The Board finds that there has been substantial compliance with its remand directives, and that the Board's duty to assist has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998)

The Veteran originally filed a claim seeking entitlement to service connection for PTSD.  The medical evidence, however, indicates treatment and diagnoses for PTSD as well as depression and a mood disorder.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the RO granted service connection for PTSD.  There remains no case or controversy as to this issue.

2.  The weight of the evidence is against a finding that the Veteran's mood disorder or depression is related to any aspect of his active duty service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of an appeal for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  In July 2012, the Board remanded the Veteran's claim for additional development and a new VA examination to determine the etiology of any diagnosed psychiatric condition.  In December 2012, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective April 16, 2007.  

The Veteran did not appeal the December 2012 rating decision granting his PTSD claim.  Therefore, his appeal concerning the issue of service connection for PTSD has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the Veteran's PTSD claim and it is dismissed.

As the Veteran has also been diagnosed with a mood disorder, and the Board has expanded the Veteran's claim to include any acquired psychiatric disability raised by the record, the Board will proceed to adjudicate the Veteran's remaining claim seeking service connection for an acquired psychiatric condition other than PTSD.

II.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a July 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  

The Veteran was afforded a VA examination in November 2012 to determine the etiology of any diagnosed psychiatric condition.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).
	
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.



III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's June 1975 enlistment examination revealed normal clinical findings for any psychiatric condition, and the Veteran did not report having any psychiatric condition in his Report of Medical History.  A review of the Veteran's claims file does not show that he was ever diagnosed with any psychiatric condition during active duty service.  In his April 2007 claim for benefits, the Veteran stated that he first sought mental health treatment in 2004.

A January 2005 VA treatment record reflects that the Veteran underwent a psychological evaluation where he was diagnosed with a mood disorder secondary to leukemia.  The examiner noted that the Veteran denied any history of psychiatric complaints until the past two years.  His medical history was positive for diabetes, gout, arthritis, and hypertension.  He also reported a loss of hearing in his right ear and was currently taking chemotherapy for leukemia.  The Veteran is not service-connected for any of these medical conditions. 

The VA psychologist further noted that during the past two years, and more recently, the Veteran has experienced problems with depression and memory/concentration.  The examiner stated that the Veteran met the criteria for cognitive disorder, NOS (not otherwise specified) and mood disorder secondary to a general medical condition.  Further, the examiner stated that it was quite likely that the Veteran's depressed mood was related to dealing with his cancer and other chronic medical problems. 

A July 2007 VA record notes a diagnosis of depressive disorder NOS, but the record does not describe the etiology of the psychiatric condition.  An October 2007 VA treatment record again noted the Veteran's diagnosis of a mood disorder due to a general medical condition.  

In November 2012, the Veteran was afforded a VA examination to determine the nature and etiology of any diagnosed psychiatric conditions.  The VA examiner noted that the Veteran was diagnosed with PTSD and a mood disorder due to a general medical condition.  The examiner noted that the Veteran's mood disorder and PTSD were unrelated, and it was possible to differentiate what symptoms are attributable to each diagnosis.

In evaluating this claim, the Board has considered the Veteran's lay assertions that he has a psychiatric disorder other than PTSD which is related to his military service.  However, the determination as to the presence and etiology of a psychiatric disability is a complex medical question.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the presence or etiology of any currently manifested psychiatric disability.  As such, any assertions the Veteran has made in this regard are not considered competent or probative evidence favorable to his claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Board finds the preponderance of the evidence is against the grant of service connection for a psychiatric disorder other than PTSD.  The most competent, credible, and probative evidence does not reflect that the Veteran's current diagnosis of mood disorder was incurred in or aggravated by service or is proximately due to, or aggravated by, any service-connected disability.  Instead, the evidence of record clearly indicates that the Veteran's mood disorder and symptoms of depression are secondary to treatment for leukemia, a non-service connected medical condition.  In making this determination, the Board has considered all lay and medical evidence of record but has determined that the evidence preponderates against the Veteran's claim.  As such, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.

Service connection for a psychiatric disability other than PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


